Citation Nr: 1132490	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-25 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for sinusitis with headaches.

2.  Entitlement to a compensable disability rating for the residuals of a nasal fracture.

3.  Entitlement to a compensable disability rating for hemorrhoids.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954 and from October 1954 to May 1956.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  These claims are now in the jurisdiction of the New York City, New York RO. 

These matters were previously before the Board in May 2010, when the Board denied the Veteran's claims of entitlement to an increased rating for sinusitis, compensable ratings for residuals of nasal fracture and hemorrhoids, entitlement to TDIU, and reopening of a previously denied claim of service connection for paranoid schizophrenia.  The Veteran appealed this decision, with the exception of the denial of reopening of the claim of service connection, which was expressly abandoned, to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

The issues of entitlement to service connection for Parkinson's Disease, depressive reactions, and a respiratory disorder, all secondary to service-connected disabilities, have been raised by the Veteran's correspondence of May 2011, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

In April 2010 the Board advanced this case on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for sinusitis with headaches, currently rated as 10 percent disabling, and compensable ratings for the residuals of a nasal fracture and hemorrhoids, as well as a TDIU rating.  In the course of adjudicating these claims, the Veteran was afforded a VA examination in June 2008 to ascertain the exact nature and severity of the disabilities on appeal and their effect on his ability to obtain and retain substantially gainful employment.

As noted by the Joint Motion, in a written statement submitted in January 2009, the Veteran asserted that all of his medical conditions had worsened and become more debilitating since his recent diagnosis of Parkinson's Disease.  Inasmuch as an increased disability rating claim is concerned primarily with the current nature and severity of service-connected disabilities, evidence of recent worsening necessitates a new examination to provide the most accurate disability picture.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400  (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran appropriate VA examinations to determine the current nature and severity of his service-connected sinusitis with headaches, residuals of a nasal fracture, and hemorrhoids.  

The examiner(s) must provide the rationale for any opinion(s) rendered.  A copy of this Remand and the claims file should be provided to the examiner(s) for review.

2.  After the above examination(s) are completed, and the pending claims of entitlement to service connection for Parkinson's disease, depressive reaction, and a respiratory disorder, each secondary to service-connected disabilities, have been adjudicated, schedule the Veteran for a social and industrial examination for the purpose of ascertaining the cumulative impact of the Veteran's service-connected disabilities on his employability.

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities (currently including sinusitis with headaches, residuals of nasal fracture, and hemorrhoids) jointly on the Veteran's employability.

The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.

Finally, if the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

3.  On completion of the foregoing, the claims should be readjudicated.  If any aspect of the decision remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S.C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


